Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                             Continued Examination Under 37 CFR 1.114  1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2021 has been entered. 

                                                  DETAILED ACTION 
2. Claims 1-11, 13-15 are presented for the examination. Claim 12 is canceled. 
3. The cross reference related to the application cited in the specification must be updated (i.e.update the relevant status, with PTO serial numbers or patent numbers where appropriate, on page 1, In 1-4). The specification should be so revised.
Claim Objections

 4.	Claims 14-15 are objected under 37 CFR.1.75 as being a substantial duplicate of claim 13. See MPEP 608. 01(m).
 
                                                     Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible 
4. Claims 1-11, 13-15 are rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-11 of US Patent l0705891 B2.
5. Although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-11 of US Patent l0705891 B2 contain(s) every element of claim(s) 1-11, 14-15 of the instant application and thus anticipate the claim(s) of the instant application. The different between the instant application and the US patent is the stakeholder including other party than a user to an action: send a reminder to the activity of the stakeholder, compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and ;  and confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 5. Claims 1-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian(US 20190394289A1) and further in view of Sinha(US 20160247110 A1).
 
 

As to claim 1, Plymouth teaches determining: an optimal time to send are minder to a stakeholder based on a location of the stakeholder and an activity of the user at the optimal time (The alert delivery engine may determine the optimal channel and time based on usage data of the plurality of channels of the customers, priority of the alert event signal, and/or location and timing of customer activities. Furthermore, the alert is generated and outputted at the determined time and communication channel, para [0014], In 31-40/ Transactional activities of the customer, for example, may cause the generation of an alert event signal. Examples of transactional activities may include purchases, transfers, withdrawals, drafts, bank charges and earnings, payments, deposits, and others types of transactions. Furthermore, the attributes of each transaction, such as the type, location, time, amount, and parties involved may affect whether an alert event signal is generated, para[0024]), and an optimal platform to deliver the reminder to the stakeholder based on the optimal time, delivering the reminder to the user via the optimal platform (The alert delivery engine further determines the optimal time and the optimal communication channel to provide an alert to the customer in accordance with the alert event signal and based on the data in the customer database, para[0014], In 20-30/ The alert delivery engine is configured to determine the optimal time and the optimal channel and to output the alert at the determined time and channel accordingly, para[0012], In 6-20).
. However,  Lehrian teaches send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time ( the user interface 200 may be provided as part of a reminder-based application within which tasks may be initiated. In some embodiments, the user may initiate a task by vocal input, through a texting application, a calendar application, or the like. As a simplistic example, a task may be initiated based on the user sending a text message to his wife that states, among other things, that he needs to "pick up milk.[action]" In this example, the text message may be initiated[activity] by the user, or by his wife[stakeholder], para[0037]/ the user interface 200 may provide an option for configuring a reminder based at least in part on a particular location[location], para[0040]/ para[0018], ln 1-30/ The proactive reminders engine 102, may determine a timing window within which reminder 105 is to be provided. In some cases, a deadline may be determined such that a reminder 105 is to be provided by a certain day/time, although the particular day/time for delivery of the reminder 105 may be initially unknown. Through an analysis of the deterministic data described above (e.g., perhaps utilizing supervised and/or unsupervised machine learning techniques[machine learning]), the proactive reminders engine 102 may determine that the user's trash is typically collected on Fridays, para[0031]/ Such supervised and/or unsupervised machine learning techniques[machine learning] may utilize any suitable combination of task information and/or deterministic data in order to output any suitable combination of classification for a task, a type of notification and/or proactive reminder to be provided to a particular user, para[0097], ln 11-27/ the proactive reminders engine 102 may actively seek opportunities at which to provide the reminder 105. For example, the proactive reminders engine 102 may determine from deterministic data (e.g., location data, historical user activity data[past success rate of past reminders], planned activity data, etc.) that the user is typically at a particular location[a location of the user] (e.g., his home) when similar tasks were completed, that other users are typically at locations associated with their respective residences when similar tasks were completed, that the user and/or users typically completes similar tasks at a certain time of day (e.g., around 8 PM, after dusk, before leaving for work, etc.), or the like, para[0034],  ln 1-20/ historical user activity data may indicate that the particular user typically buys milk on Wednesdays at 5:30 PM, that he typically purchases milk from a particular location, that when he has a meeting on a Wednesday at 5:00 he has typically purchased milk later in the week (e.g., the next day, in this case, a Thursday), etc. Task performance may be inferred from any suitable historical user activity data. In some embodiments, the historical user activity data[past success rate of past reminders] may further indicate that this particular user most often completes a task when certain stimuli are provided, para[0021], ln 9-19/ Planned activity data may include any suitable scheduling information such as calendar events, other tasks, etc. which may indicate the user's future activities. Planned activity data may be associated with the user and/or another user(s). By way of example, planned activity data[hierarchy data of the stakeholder] may include a user has a scheduled meeting to talk with "Tom" [hierarchy data of the stakeholder ]on a particular day, at a particular time, and perhaps at a particular location, para[0024]/ the proactive reminders engine may utilize any ctivity of the stakeholder prior to the action], historical user activity data, location data, social media data, and/or planned activity data (e.g., collectively referred to as "deterministic data") to determine if a task reminder is to be provided and the manner in which it is provided, para[0025], ln 1-12/ crowdsourced activity data may indicate that users purchase milk [action]most often during their commute home. This indication may be determined from determining from the crowdsourced activity[activity of the stakeholder prior to the action] data that some number of users[stakeholder] (e.g., over a threshold amount) initiated [activity]a task (e.g., buy milk), traveled along a particular path during a particular time of day on particular days of the week and eventually ended at a particular location, para[0020], ln 8-16/ The proactive reminders engine use the machine learning techniques to provide the reminder based on the particular location[a location of the user], planned activity data[hierarchy data of the stakeholder] , crowdsourced activity[activity of the stakeholder prior to the action]  and the historical user activity data[past success rate of past reminders] as described above. ).
   It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymouth with Lehrian  to incorporate the feature of  send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time because this improves configuration aspects and reminders related to tasks associated with a user.
Plymouth and Lehrian do not teach confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders. However, Sinha teaches 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymouth  and Lehrian  with Sinha to incorporate the feature of confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders because this  allows a task-completion reminder may be selectively provided to the user based on the likelihood, e.g., in a manner selected based on historical consumption data.  
As to claims 2-3, they are rejected for the same reason as to claim 1 above. 
As to claim 13, Lehrian teaches wherein the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring each of: the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).  
As to claim 14, Lehrian teaches the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring at least three of: the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).  
As to claim 15, Lehrian teaches the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring a combination of at least two of: Serial No. 16/835,7006 Docket No. YOR820170034US02 YOR.1237CONT the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).


6. Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian (US 20190394289 A1) in view of Sinha (US 20160247110 A1) and further in view of Blanksteen (US 20140172953 A1). 

As to claim 4, Plymouth, Lehrian and Sinha do not teach the optimal platform includes a software product configured to deliver the reminder. However, Blanksteen teaches the optimal platform includes a software product configured to deliver the reminder (The task handler 220 defines a task to set a reminder to be delivered time period associated with "tomorrow morning”. The task might include the contents (e.g., a reminder to "Don't forget to take out the garbage"), a 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymouth, Lehrian and Sinha with Blanksteen to incorporate the feature of the optimal platform includes 2 software product configured to deliver the reminder because this improves coordination of user activity computing device environment. 
As to claim 6, Blanksteen teaches determining the optimal platform includes consider a past behave of the user at the same time of the reminder (para [0031], in 30-45).
 As to claim 7, Blanksteen teaches wherein determining the optimal platform includes considering a past behavior of the stakeholder at a same time of the reminder, as compared to a second stakeholder( The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". .. The task handler 220 may further request activity history from a user profile application (another of the applications 224) to determine whether the user has a normal morning activity, para[0031], ln 5-35/including a content database 424 and one or more user profiles 426 of users that have interacted with the device 120. The content database 424 store various content that may be played or presented by the device, such as music, books, magazines, videos and so forth. The user profile(s) 426 may include user characteristics, preferences (e.g., user specific wake words), usage history, library information (e.g., music play lists), online purchase history, and other information specific to an individual user, para [0051]). 
As to claim 8, Blanksteen teaches nm a cloud-computing environment (para [0022]). 

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian (US 20190394289 A1) in view of Sinha (US 20160247110 A1) and further in view of Smith (US 20020042808 A1). 

As to claim 5, Plymouth, Lehrian and Sinha do not teach the optimal platform modules third party user associated with the user. However, Smith teaches the optimal platform includes third party user associated with the user (For example, an icon 38 indicates that on September 7, there is to be a soccer game. The icons may be displayed at the initiation of the user (e.g., as a reminder to self) or by a third party who wishes to communicate with the user by causing display of a data object to the user, para[0014], In 15-35).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Plymouth, Lehrian and Sinha with Smith to incorporate the feature of the optimal platform includes third party user associated with the user because this enables users to monitor, modify, and utilize data relating to physical objects to be delivered to them, including particularly the delivery of mail. 

8. Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian (US 20190394289 A1) in view of Sinha (US 20160247110 A1) and further in view of UMETANI (US 20150281891 A1). 

As to claim 9, Plymouth, Lehrian and Sinha do not teach sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymoth, Lehrian and  Sinha  with UMETANI to incorporate the feature of sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user because this prompts the user to carry out the behavior may be generated in the generating as the notification information. 
As to claim 10, UMETANI teaches wherein the determining determines the optimum time and the optimal platform based on a past completion rate of a respective task when the . 

9. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian (US 20190394289 A1) in view of Sinha (US 20160247110 A1) in view of UMETANI (US 20150281891 A1) and further in view of Martin (US 20110060807 A1). 

As to claim 11, Plymoth, Lehrian, Sinha and UMETANI do not teach teaches the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action. However, Martin teaches wherein the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action (FIG. 7 illustrates an example of location based reminder data 621a, 621b. As illustrated, each data entry comprises a location and a reminder associated with the location. The locations entered by the user in the example shown in FIG. 7 include "HP Pavilion," "Whole Foods" and "St. Andrews Elementary School." 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymoth,  Lehria, Sinha  and UMETANI with Martin to incorporate the feature of the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action because this provide targeted content to the end user while at different locations on specific dates and times and/or to provide targeted content based on the anticipated daily or weekly schedule of the end user. 

                 

                           Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

10. Claims 1-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 Al) in view of Lehrian (US 20190394289 A1) and further in view of Sinha (US 20160247110 A1).

As to claim 1, GHOTBI teaches determining: an optimal time to delivery a reminder to a stakeholder based on a location of the user and an activity of the user at the optimal time (Contextual triggers specify criteria that define an optimal time to present a task reminder to the user. For example, the contextual trigger may specify a time of day when the user typicall leaves work and use this time to trigger a reminder to pick up his daughter from soccer. In another example, a contextual trigger could cause the task reminder to be presented to the user when the user's location data indicates he is driving home from work. For example, GPS data could indicate movement at a speed and route consistent with the user driving. The task reminder could also be based on properties of the task (quick reply vs. detailed reply) and properties of the user's current situation (e.g., 10 minutes until next meeting), para[0016]) ; and an optimal platform to deliver the reminder to the stakeholder based on the optimal time (The reminders may be provided by a personal assistant or some other application running on a user's computing device, para[0003], In 27-35/ The task reminder can also include a surface time and surface channel. The surface time defines when the reminder is communicated to the user. The channel is the method through which the reminder is communicated, para [0024]).  
GHOTBI does not teach send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an . However,  Lehrian teaches send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time ( the user interface 200 may be provided as part of a reminder-based application within which tasks may be initiated. In some embodiments, the user may initiate a task by vocal input, through a texting application, a calendar application, or the like. As a simplistic example, a task may be initiated based on the user sending a text message to his wife that states, among other things, that he needs to "pick up milk.[action]" In this example, the text message may be initiated[activity] by the user, or by his wife[stakeholder], para[0037]/ the user interface 200 may provide an option for configuring a reminder based at least in part on a particular location[location], para[0040]/ para[0018], ln 1-30/ The proactive reminders engine 102, may determine a timing window within which reminder 105 is to be provided. In some cases, a deadline may be determined such that a reminder 105 is to be provided by a certain day/time, although the particular day/time for delivery of the reminder 105 may be initially unknown. Through an analysis of the deterministic data described above (e.g., perhaps utilizing supervised and/or unsupervised machine learning techniques[machine learning]), the proactive reminders engine 102 may determine that the user's trash is typically collected on Fridays, para[0031]/ Such supervised and/or unsupervised machine learning techniques[machine learning] may utilize any suitable combination of task information and/or deterministic data in order to output any suitable combination of classification for a task, a type of notification and/or  the proactive reminders engine 102 may actively seek opportunities at which to provide the reminder 105. For example, the proactive reminders engine 102 may determine from deterministic data (e.g., location data, historical user activity data[past success rate of past reminders], planned activity data, etc.) that the user is typically at a particular location[a location of the user] (e.g., his home) when similar tasks were completed, that other users are typically at locations associated with their respective residences when similar tasks were completed, that the user and/or users typically completes similar tasks at a certain time of day (e.g., around 8 PM, after dusk, before leaving for work, etc.), or the like, para[0034],  ln 1-20/ historical user activity data may indicate that the particular user typically buys milk on Wednesdays at 5:30 PM, that he typically purchases milk from a particular location, that when he has a meeting on a Wednesday at 5:00 he has typically purchased milk later in the week (e.g., the next day, in this case, a Thursday), etc. Task performance may be inferred from any suitable historical user activity data. In some embodiments, the historical user activity data[past success rate of past reminders] may further indicate that this particular user most often completes a task when certain stimuli are provided, para[0021], ln 9-19/ Planned activity data may include any suitable scheduling information such as calendar events, other tasks, etc. which may indicate the user's future activities. Planned activity data may be associated with the user and/or another user(s). By way of example, planned activity data[hierarchy data of the stakeholder] may include a user has a scheduled meeting to talk with "Tom" [hierarchy data of the stakeholder ]on a particular day, at a particular time, and perhaps at a particular location, para[0024]/ the proactive reminders engine may utilize any suitable combination of crowdsourced activity data[activity of the stakeholder prior to the action], historical user activity data, location data, social media data, and/or planned activity data  crowdsourced activity data may indicate that users purchase milk [action]most often during their commute home. This indication may be determined from determining from the crowdsourced activity[activity of the stakeholder prior to the action] data that some number of users[stakeholder] (e.g., over a threshold amount) initiated [activity]a task (e.g., buy milk), traveled along a particular path during a particular time of day on particular days of the week and eventually ended at a particular location, para[0020], ln 8-16/ The proactive reminders engine use the machine learning techniques to provide the reminder based on the particular location[a location of the user], planned activity data[hierarchy data of the stakeholder] , crowdsourced activity[activity of the stakeholder prior to the action]  and the historical user activity data[past success rate of past reminders] as described above. ).
   It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of  GHOTBI with Lehrian  to incorporate the feature of  send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time because this improves configuration aspects and reminders related to tasks associated with a user.
 GHOTBI with Lehrian do not teach confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders. However, Sinha teaches confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders (At block 416, the system may obtain, e.g., from applications 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of  GHOTBI  and Lehrian  with Sinha to incorporate the feature of confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders because this  allows a task-completion reminder may be selectively provided to the user based on the likelihood, e.g., in a manner selected based on historical consumption data.  
As to claims 2, 3, they are rejected for the same reason as to claim 1 above.  
As to claim 13, Lehrian teaches wherein the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring each of: the location of the 
As to claims 14, Lehrian teaches the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring at least three of: the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).  
As to claim 15, Lehrian teaches the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring a combination of at least two of: Serial No. 16/835,7006 Docket No. YOR820170034US02 YOR.1237CONT the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).


11.	Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 A) in view of Lehrian (US 20190394289 A1) in view of Sinha (US 20160247110 A1) and further in view of Blanksteen (US 20140172953 A1). 

As to claim 4, GHOTBI, Lehrian and Sinha do not teach the optimal platform includes a software product configured to deliver the reminder. However, Blanksteen teaches the optimal platform includes a software product configured to deliver the reminder (The task handler 220defines a task to set a reminder to be delivered the time period associated with "tomorrow morning”. The task might include the contents (e.g., a reminder to "Don't forget to take out the garbage"), a time for delivery, and an expected location of delivery, para[0031], In 7-30/ the task 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of GHOTBI, Lehrian and Sinha to incorporate the feature of the optimal platform includes a software product configured to deliver the reminder because this improves coordination of user activity in a ubiquitous computing device environment. 
As to claim 6, Blanksteen teaches determining the optimal platform includes considering a past behavior of the user at same time of the reminder (para [003l], in 30-45).
 As to claim 7, Blanksteen teaches wherein determining the optimal platform includes considering a past behavior of the stakeholder at a same time of the reminder, as compared to a second stakeholder( The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". .. The task handler 220 may further request activity history from a user profile application (another of the applications 224) to determine whether the user has a normal morning activity, para[0031], ln 5-35/ including a content database 424 and one or more user profiles 426 of users that have interacted with the device 120. The content database 424 store various content that may be played or presented by the device, such as music, books, magazines, videos and so forth. The user profile(s) 426 may include user characteristics, preferences (e.g., user specific wake words), usage history, library information (e.g., music play lists), online purchase history, and other information specific to an individual user, para [0051]). 
As to claim 8, Blanksteen teaches in a cloud-computing environment (para [0022]).



As to claim 5, GHOTBI, Lehrian and Sinha do not teach the optimal platform includes third party user associated with the user. However, Smith teaches the optimal platform includes third party user associated with the user (For example, an icon 38 indicates that on September 7, there is to be a soccer game. The icons may be displayed at the initiation of the user (e.g., as a reminder to self) or by a third party who wishes to communicate with the user by causing display of a data object to the user, para[0014], In 15-35). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of GHOTBI, Lehrian and Sinha to incorporate the feature of the optimal platform includes third party user associated with the user because this enables users to monitor, modify, and utilize data relating to physical objects to be delivered to them, including particularly the delivery of mail.

 13. Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTB (US 20170004396 Al) in view of Lehrian (US 20190394289 A1) in view of Sinha (US 20160247110 A1) and further in view of UMETANI (US 20150281891 A1). 

As to claim 9, GHOTBI, Lehrian and Sinha do not teach sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user. However, UMETANI teaches 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of GHOTBI , Lehrian and Sinha with UMETANI to incorporate the feature of sending the reminder to the user when the user is vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user because this prompts the user to carry out the behavior may be generated in the generating as the notification information. 
As to claim 10, UMETANI teaches wherein the determining determines the optimum time and the optimal platform based on a past completion rate of a respective task when the reminder is delivered at a same time and on a same platform (The first date-and-time information . 

14. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 Al) in view of Lehrian (US 20190394289 A1) in view of Sinha (US 20160247110 A1) in view of UMETANI (US 20150281891 A1) and further in view of Martin (US 20110060807 A1). 

As to claim 11, GHOTBI, Lehrian, Sinha and UMETANI do not teach teaches the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action. However, Martin teaches wherein the vicinity of the location includes being in a vicinit of an object that assists in performing the respective action (FIG. 7 illustrates an example of location-based reminder data 621a, 621b. As illustrated, each data entry comprises a location and a reminder associated with the location. The locations entered by the user in the example shown in FIG. 7 include "HP Pavilion," "Whole Foods" and "St. Andrews Elementary School." Different text-based reminders are entered for each location. For example, a grocery list 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of GHOTBI , Lehrian  and Sinha and UMETANI with Martin to incorporate the feature of the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action because this provide targeted content to the end user while at different locations on specific dates and times and/or to provide targeted content based on the anticipated daily or weekly schedule of the end user

.  
                                Response to the argument: 

15. Applicant amendment filed on 12/22/2021 has been considered but they are not persuasive: Applicant argued in substance that:
 (1) “  Similarly, with regard to Ghotbi in view of Burnham, the combination fails to teach or suggest the amended features. 


16. Examiner respectfully disagreed with Applicant's remarks: 

As to the point (1), Lehrian teaches the user interface 200 may be provided as part of a reminder-based application within which tasks may be initiated. In some embodiments, the user may initiate a task by vocal input, through a texting application, a calendar application, or the like. As a simplistic example, a task may be initiated based on the user sending a text message to his wife that states, among other things, that he needs to "pick up milk.[action]" In this example, the text message may be initiated[activity] by the user, or by his wife[stakeholder], para[0037]/ the user interface 200 may provide an option for configuring a reminder based at least in part on a particular location[location], para[0040]/ para[0018], ln 1-30/ The proactive reminders engine 102, may determine a timing window within which reminder 105 is to be provided. In some cases, a deadline may be determined such that a reminder 105 is to be provided by a certain day/time, although the particular day/time for delivery of the reminder 105 may be initially unknown. Through an analysis of the deterministic data described above (e.g., perhaps utilizing supervised and/or unsupervised machine learning techniques[machine learning]), the proactive reminders engine 102 may determine that the user's trash is typically collected on Fridays, para[0031]/ Such supervised and/or unsupervised machine learning techniques[machine learning] may utilize any suitable combination of task information and/or deterministic data in order to output any suitable combination of classification for a task, a type of notification and/or  the proactive reminders engine 102 may actively seek opportunities at which to provide the reminder 105. For example, the proactive reminders engine 102 may determine from deterministic data (e.g., location data, historical user activity data[past success rate of past reminders], planned activity data, etc.) that the user is typically at a particular location[a location of the user] (e.g., his home) when similar tasks were completed, that other users are typically at locations associated with their respective residences when similar tasks were completed, that the user and/or users typically completes similar tasks at a certain time of day (e.g., around 8 PM, after dusk, before leaving for work, etc.), or the like, para[0034],  ln 1-20/ historical user activity data may indicate that the particular user typically buys milk on Wednesdays at 5:30 PM, that he typically purchases milk from a particular location, that when he has a meeting on a Wednesday at 5:00 he has typically purchased milk later in the week (e.g., the next day, in this case, a Thursday), etc. Task performance may be inferred from any suitable historical user activity data. In some embodiments, the historical user activity data[past success rate of past reminders] may further indicate that this particular user most often completes a task when certain stimuli are provided, para[0021], ln 9-19/ Planned activity data may include any suitable scheduling information such as calendar events, other tasks, etc. which may indicate the user's future activities. Planned activity data may be associated with the user and/or another user(s). By way of example, planned activity data[hierarchy data of the stakeholder] may include a user has a scheduled meeting to talk with "Tom" [hierarchy data of the stakeholder ]on a particular day, at a particular time, and perhaps at a particular location, para[0024]/ the proactive reminders engine may utilize any suitable combination of crowdsourced activity data[activity of the stakeholder prior to the action], historical user activity data, location data, social media data, and/or planned activity data  crowdsourced activity data may indicate that users purchase milk [action]most often during their commute home. This indication may be determined from determining from the crowdsourced activity[activity of the stakeholder prior to the action] data that some number of users[stakeholder] (e.g., over a threshold amount) initiated [activity]a task (e.g., buy milk), traveled along a particular path during a particular time of day on particular days of the week and eventually ended at a particular location, para[0020], ln 8-16/ The proactive reminders engine use the machine learning techniques to provide the reminder based on the particular location[a location of the user], planned activity data[hierarchy data of the stakeholder] , crowdsourced activity[activity of the stakeholder prior to the action]  and the historical user activity data[past success rate of past reminders] as described above. ).
And Sinha teaches At block 416, the system may obtain, e.g., from applications 106-112 or from other sources, feedback pertaining to user consumption of the task-completion reminder presented at block 410. In some implementations, a user may provide explicit feedback about the manner in which she received a task-completion reminder. For example, a user may operate a user interface on the task-completion reminder or elsewhere to provide an indication that the user liked or did not like the manner in which the task-completion reminder was presented to her. Suppose a user receives the task-completion reminder as an email delivered to a personal email address. The user may operate a user interface (e.g., rendered on client device 102 by or on behalf of interruption identification engine 114 or user activity monitoring engine 116) to indicate that she does not wish to receive task-completion reminders at her personal email address, para[0064], ln 1-25/ At block 418, the system may update historical reminder 


                                      Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair~direc 1. Uspto.gov. should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). 
/LECHI TRUONG/            Primary Examiner, Art Unit 2194